Citation Nr: 9917104	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-13 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
February 1957 rating action denying entitlement to service 
connection for bilateral blindness.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bilateral blindness.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

The veteran served on active duty from December 1948 to June 
1952.  In a February 1957 rating action, service connection 
was denied for bilateral defective vision.  The veteran was 
duly notified of that decision and did not submit an appeal.  
In April 1994, the veteran's representative asserted that the 
February 1957 rating action had involved clear and 
unmistakable evidence in denying service connection for 
defective vision.  It was also indicated, in the alternative, 
that service connection for the veteran's eye disorder should 
be established on the basis of the additional evidence 
presented.  In a November 1994 rating action, the VA Regional 
Office, Indianapolis, Indiana, held that the February 1957 
rating action had not involved clear and unmistakable error.  
It was further held that new and material evidence had not 
been submitted to reopen the claim for service connection for 
the veteran's bilateral eye disorder.  The veteran appealed 
from those determinations.  

In December 1998, the Board obtained an opinion from an 
independent medical expert regarding the claim for service 
connection for the veteran's bilateral eye disorder.  The 
opinion was forwarded to the veteran's representative for 
review and an opportunity to respond.  The representative 
responded in April 1999 and also submitted a statement by a 
private physician.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  In a February 1957 rating action, service connection was 
denied for bilateral defective vision.  

3.  The veteran was duly notified of the above rating action 
and did not submit an appeal.  

4.  The February 1957 rating action was reasonably supported 
by the evidence then of record.  

5.  The additional evidence submitted since the February 1957 
rating action is new and is material to the veteran's claim.  

6.  The evidence establishes that the veteran's bilateral eye 
disorder existed prior to his entry into military service and 
that the condition increased in severity during service 
beyond the natural progress of the condition.  


CONCLUSIONS OF LAW

1.  The February 1957 rating action denying entitlement to 
service connection for bilateral defective vision did not 
involve clear and unmistakable error and is final.  38 C.F.R. 
§§ 3.104, 3.105 (1996).  

2.  The evidence received since the February 1957 rating 
action denying entitlement to service connection for a 
bilateral eye disorder is new and material and is sufficient 
to reopen the claim.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1996).  

3.  The veteran's bilateral eye disorder preexisted his 
active military service.  The condition was aggravated during 
service.  38 U.S.C.A. §§ 5107, 1153 (West 1991); 38 C.F.R. 
§ 3.306(b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  

I.  The Claim that the February 1957 Rating Action Denying 
Entitlement
to Service Connection for Bilateral Defective Vision
Involved Clear and Unmistakable Error

The record reflects that, in November 1956, the veteran 
submitted a claim for service connection for an eye disorder.  

In a February 1957 rating action, service connection for 
bilateral defective vision was denied.  The veteran was duly 
notified of the decision at his address of record and did not 
submit an appeal.  

In April 1994, the veteran's representative maintained that 
the February 1957 rating action had involved clear and 
unmistakable error.  In a November 1994 rating action, the 
regional office held that that rating decision had not 
involved clear and unmistakable error.  The veteran appealed 
from that determination.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding on all field offices of 
the VA as to conclusions based on the evidence on file at 
that time and will not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).  

Previous determinations on which an action was predicted, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  

The Court propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  (1)  "Either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)) 
(en banc).  

In this particular case, as noted previously, in a February 
1957 rating action, service connection was denied for 
bilateral defective vision.  It was indicated that the 
induction examination showed visual acuity of 20/200, 
bilaterally, corrected to 20/40, bilaterally, and that there 
was no record of treatment during service for any eye 
pathology.  It was further noted that the discharge 
examination and VA examination showed visual acuity of 
20/200, bilaterally, with only slightly corrected vision.  It 
was held that the veteran's bilateral defective vision had 
not been incurred in or aggravated during service.  The 
veteran was duly notified of that decision and did not submit 
an appeal.  Accordingly, that decision became final in the 
absence of clear and unmistakable error.  

The Board notes that, in the case of Fugo v. Brown, 
6 Vet. App. 40 (1993), the United States Court of Appeals for 
Veterans Claims defined "clear and unmistakable error" as 
that kind of error of fact or law that, when called to the 
attention of later reviewers, compelled the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  

The evidence of record at the time of the February 1957 
rating action included the veteran's service medical records 
which reflect that, as noted previously, when he was examined 
for entry into service, his visual acuity, bilaterally, was 
20/200, correctable to 20/40.  His service medical records 
thereafter do not reflect any reference to eye problems.  In 
a medical history form completed at the time of his 
separation from service in June 1952, he referred to having 
or having had eye problems.  It was stated that he had begun 
wearing glasses.  It was reported that he had a loss of 
vision two years previously and that his eyes had become 
worse recently.  It was further indicated that he had to sign 
a waiver with regard to his eyes and that he would seek 
treatment with the VA.  

In the report of the veteran's examination for separation 
from service, his visual acuity was reported to be 20/200, 
bilaterally, and his corrected visual acuity was also 20/200, 
bilaterally.  A diagnosis was made of central retinal 
choroiditis in both eyes.  

In his November 1956 claim for VA benefits, the veteran 
indicated that he had sustained eye problems from bright 
flashes of shells while fighting in Korea.  

When the veteran was examined by the VA in January 1957, he 
stated that he noticed his eyes were abnormal while in 
service in Korea.  He reported that his eyes were painful 
after a shell flashed in his vicinity.  He had not been 
hospitalized for it.  He reported that he could not see as 
well as he used to and that objects appeared blurred to him.  

On eye examination, the external structures were essentially 
negative, although the reaction to light was slightly 
sluggish.  Fundus examination and media were clear.  The 
discs were well outlined and vessels were normal in 
relationship.  On the right, there were a number of small 
scattered areas of retinal destruction with some pigmentation 
around the macular area.  On the left, there was no pathology 
except that, in the macular area, there was some stippling 
indicating some previous involvement.  His uncorrected visual 
acuity was 10/200 on the right and 20/200 on the left and 
vision was blurred.  There was a very slight clearing of 
vision with cylinder and sphere-plus lenses but no actual 
improvement.  The field of vision showed a slight 
restriction.  The diagnosis was retinochoroiditis, central, 
bilateral, quiescent.  

On the basis of the evidence of record at the time of the 
February 1957 rating action, the Board is unable to conclude 
that that action involved clear and unmistakable error since 
it was reasonably supported by the evidence then of record.  
38 C.F.R. §§ 3.104, 3.105.  

II.  Whether New and Material Evidence has been Submitted to 
Reopen
the Claim of Service Connection for Bilateral Blindness

As discussed previously, in the February 1957 rating action, 
service connection was denied for bilateral defective vision 
and the veteran was duly notified of that decision and did 
not submit an appeal.  

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with other evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  A 
recent decision by the United States Court of Appeals for the 
Federal Circuit modified the standard for finding whether 
recently submitted evidence is new and material.  Hodge v. 
West, 155 F.3d 1,356 (1998).  That case removed a standard 
which required that the new evidence raise a reasonable 
possibility that the new evidence would change the outcome of 
the matter.  

As noted previously, the evidence of record at the time of 
the February 1957 rating action included the veteran's 
service medical records which reflect that, when he was 
examined for entry into service, visual acuity in both eyes 
was reported to be 20/200, correctable to 20/40.  His service 
medical records do not reflect treatment for any eye disorder 
during service.  When he was examined for separation from 
service in June 1952, his vision in both eyes was 20/200 
uncorrected and 20/200 with correction.  

On the January 1957 VA examination, his uncorrected visual 
acuity on the right was 20/200 and on the left 20/200 with 
his vision being blurred.  There was a very slight clearing 
of vision with cylinder and sphere-plus lenses but no actual 
improvement.  

The evidence that has been added to the record since the 
February 1957 rating action includes a March 1970 report by 
H. G. Hebard, Jr., M.D., reflecting that he had seen the 
veteran in his office for an eye examination and the veteran 
was unable to read the eye chart at even half the standard 
distance.  He could not see colors and could not make out 
shapes of objects at close range.  Dr. Hebard believed that 
the veteran had degenerative retinitis.  

The veteran was again examined by the VA in June 1970.  He 
reported that he had had to stop his work as a farmer about 
one year previously because of poor eyesight that could not 
be corrected.  It was indicated that his eyesight was 
gradually getting worse.  Various findings were recorded on 
the eye examination.  It was indicated that he could count 
fingers only.  It was indicated it would be impossible to 
give him any glasses that would be of value to him.  

In an October 1970 rating action, the veteran was found to be 
permanently and totally disabled as a result of his 
disabilities, including bilateral blindness which was rated 
100 percent disabling for pension purposes.  

The veteran was again afforded a VA visual examination in 
July 1994.  He reported that he had decreased vision in his 
eyes secondary to bright light exposure from artillery 
flashes during his service time.  He stated he first noticed 
decreasing visual acuity in about 1952.  It was reported that 
he had had a gradual progressive loss of vision in both eyes 
over the past 20 to 30 years.  On examination with correction 
and without correction, he was able to detect hand motion at 
1 foot in each eye.  Various other findings were recorded on 
the examination.  Diagnoses were made of retinitis 
pigmentosa, legal blindness, sensory exotropia and mild 
cataracts.  The examiner felt that the veteran's severe loss 
of vision was secondary to his retinitis pigmentosa.  

The veteran was again afforded a VA visual examination in 
October 1994.  It was indicated that there was no indication 
that retinitis pigmentosa could be caused by or accelerated 
by exposure to flashes, although it was known that 
individuals with retinitis pigmentosa would have diminished 
vision after exposure to bright lights for an extended period 
of time, but there would not be a permanent loss.  It was 
stated that there was nothing to indicate that the veteran's 
unfortunate condition was related to any exposures he might 
have had while he was in the military service.  

Later in October 1994, the examiner who conducted the October 
1994 visual examination indicated that he had had an 
opportunity to review the veteran's service medical records 
and that a review of the records did not provide any reason 
to differ from previous conclusions.  He indicated that the 
diagnosis made at the time of the veteran's discharge from 
service of macular choroiditis appeared to have been made 
without benefit of dilation of the pupils and no reference 
was made to the peripheral retina.  He stated that the 
findings were consistent with an early retinitis pigmentosa 
or pigmentary retinopathy.  He reported that subsequent 
examinations performed within the VA system, including 
electroretinography, had proved the existence of and 
progression of pigmentary retinopathy.  He stated that, 
although the veteran had indicated he felt the condition 
began when exposed to flashes of artillery shells, there was 
no evidence in his military record or post military records 
that that was the case.  He stated that, further, pigmentary 
retinopathy was not aggravated by exposure to intermittent 
bright light except for a very brief duration and no 
permanent damage could result.  

The examiner concluded that the veteran's condition very 
likely was present at the time of his preinduction physical 
examination but incompleteness of the physical examination 
missed the early stages of the diagnosis.  He stated that no 
evidence existed that any exposure to action within the 
military service aggravated the condition and the progression 
at the time of discharge was that of natural progression of 
the disease process which was hereditary in most instances.  

In January 1998, the Board referred the veteran's records to 
an independent medical expert for opinions as to the correct 
diagnosis of the veteran's eye disorder at the time of his 
physical examination for entrance to the military service; 
the correct current diagnosis of the veteran's eye disorder; 
and whether there was any increase in severity of the 
veteran's preexisting eye disorder during his active military 
service beyond the natural progress of the condition.  

In December 1998, William G. Tsiaras, M.D., Chairman, 
Department of Ophthalmology at the Rhode Island Hospital and 
Associate Professor of Brown University School of Medicine, 
noted the recorded visual acuities during service and the 
diagnosis of bilateral central retinal choroiditis made at 
the time of the veteran's examination for separation from 
service.  He indicated that later examinations showed a slow 
but steady deterioration of visual function and that a study 
performed in 1985 had been read as being consistent with 
retinitis pigmentosa.  He noted that the veteran had had 
numerous examinations by ophthalmologists in the previous few 
years and that the examination in 1994 had been thorough and 
addressed the issues very clearly.  

Dr. Tsiaras stated that, after reviewing the record, he also 
suspected that the veteran's underlying problem was retinitis 
pigmentosa that was present at the time of his induction into 
the military service.  He indicated that one of the confusing 
points in the veteran's history was the nature of the rapid 
deterioration of vision while in the military service.  He 
stated that it was unclear what factors may have been 
responsible for the dramatic change.  He stated it was 
possible that the change in vision represented the natural 
history of the disease in the veteran.  

Dr. Tsiaras stated that it was known that animals exposed to 
intense light stimulation for a prolonged period of time 
would develop retinal degeneration in a pattern similar to 
that seen in retinitis pigmentosa.  He stated it was not 
clear how intense the light stimulus from artillery fire was 
on normal retinas let alone retinas that had a genetic 
predisposition to degeneration.  He stated that it could be 
said with reasonable certainty that the condition predated 
the veteran's induction into the military service.  He 
related that the veteran had a visual problem at the time of 
his induction and that on discharge the problem was worse, 
although the veteran had never complained about the problem.  
He stated that the repetitiveness and severity of the visual 
function change during the veteran's military service was 
vague but could be explained by an inadequate evaluation at 
the time of his discharge from service.  

In April 1999, the veteran's representative submitted a 
report by Peter H. Morris, M.D., an optometrist who reviewed 
the veteran's records during and subsequent to service.  He 
related that, in summary, there were no symptoms or evidence 
of retinitis pigmentosa at the time of the veteran's 
induction into the Armed Services but that, based on the 
natural history of the disease, it could be concluded that 
more likely than not it existed at the time of his entry into 
service.  He related that the worsening of the vision as 
rapidly as it occurred would be extremely unusual in the 
natural history or progress of that disease.  

Dr. Morris further indicated he believed the diagnosis of 
choroiditis was an error and that there was some disturbances 
of the melanin pigment in the macular area of the eye which 
could be consistent with retinitis pigmentosa.  He stated, 
however, that the central vision was usually the last thing 
to deteriorate in that condition and many times pigmentary 
aberrations might be visible without any effect on visual 
acuity.  He stated that there was little question at the 
current time that the correct diagnosis was retinitis 
pigmentosa.  He stated it was his opinion that more likely 
than not the diagnosis existed at the time of the veteran's 
discharge from service.  

In the Board's opinion, the additional evidence submitted 
since the February 1957 rating action bears directly on the 
question of entitlement to service connection for the 
veteran's bilateral eye disability and meets the current 
standard for reopening a claim set forth in Hodge.  The 
evidence is considered to be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board concludes that the veteran has 
submitted new and material evidence sufficient to reopen his 
claim for service connection for a bilateral eye disorder.  

Once a claim is deemed to be reopened, it must be determined 
whether the claim is well grounded.  Elkins v. West, No. 97-
1534 (U. S. Veterans' Appeal, Feb. 17, 1999).  The Board 
finds that the veteran's claim for service connection for a 
bilateral eye disorder is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a); effective on and after September 1, 
1989.  That is, the Board finds that he has presented a claim 
which is plausible.  His claim will, accordingly, be 
considered on a de novo basis.  

The evidence of record indicates that the veteran's bilateral 
eye disability, now diagnosed as retinitis pigmentosa, 
existed prior to his entry into the military service.  
Accordingly, the question for consideration is whether the 
preexisting disorder was aggravated during service.  In this 
regard, in order to establish service connection by way of 
aggravation, it must be shown that there was an increase in 
disability during service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the condition.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  

As discussed previously, the veteran's service medical 
records do not reflect treatment for an eye disorder during 
service.  However, his service medical records reflect that 
there was a substantial deterioration in his corrected visual 
acuity from the time of his physical examination for entry 
into service until his physical examination for separation 
from service in June 1952.  The examiner who conducted the 
October 1994 VA visual examination indicated that the 
progression at the time of the veteran's discharge was that 
of natural progression of the disease process.  However, in 
his December 1998 statement, the independent medical expert 
indicated that there had been a rapid deterioration of the 
veteran's vision during his military service.  He indicated 
it was only possible that the change in vision represented 
the natural history of the disease.  Further, in the report 
by Dr. Morris submitted in April 1999, it was indicated that 
the worsening of the veteran's vision as rapidly as it 
occurred during service would be extremely unusual in the 
natural history or progress of the disease.  

In view of the above matters, the Board concludes that a 
doubt has been created as to whether the increase in severity 
of the veteran's preexisting bilateral eye disorder during 
service was due to the natural progress of the condition.  
Such doubt, of course, must be resolved in favor of the 
veteran.  Accordingly, under the circumstances, the Board 
concludes that the veteran's preexisting bilateral eye 
disorder was aggravated during his period of military service 
and service connection for that condition is, therefore, in 
order.  38 U.S.C.A. §§ 1153, 5107; 38 C.F.R. § 3.306(b).  


ORDER

The February 1957 rating action denying entitlement to 
service connection for bilateral defective vision did not 
involve clear and unmistakable error.  The appeal is denied 
to this extent.  

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for bilateral 
blindness and service connection for that condition is 
established.  The appeal is granted to this extent.  


		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals





 

